Citation Nr: 1702985	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral tinea cruris.

2.  Entitlement to a compensable evaluation for postoperative hemorrhoidectomy.

3.  Entitlement to a compensable evaluation for pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously remanded by the Board in June 2014 so the RO could obtain VA treatment records and new VA examinations.

Regarding the Veteran's appeal of his skin disorder increased rating claim, the disposition of this appeal may be affected by the current, pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which is currently pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Accordingly, adjudication of the Veteran's increased rating claim is stayed in accordance with the Court's stay in the matter.  Pending the resolution of the Johnson appeal, the adjudication of this claim that has been stayed will resume.

The claims for compensable ratings for postoperative hemorrhoidectomy and pilonidal cyst are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims for entitlement to compensable ratings for postoperative hemorrhoidectomy and pilonidal cyst must be remanded for further development.

The Veteran was last examined in November 2009 to assess the severity of the two claims on appeal.  Subsequent to the June 2014 Board remand, the Veteran was scheduled for a September 2014 VA examination to determine the current severity of the disabilities.  The Veteran failed to attend the appointment; however, the record is not entirely clear that the Veteran received proper notification of the scheduled examination.

More specifically, the claims file contains a December 2014 deferral rating in which the RO intended that the Veteran be scheduled for additional VA examinations pursuant to the Board remand.  Despite this, the January 2015 supplemental statement of the case was issued without the examinations having been rescheduled.

Further, there is evidence in the record that the RO changed the Veteran's address from Madison Heights, Michigan to Monroe, Louisiana in 2016.  However, several pieces of mail sent to the Monroe, Louisiana address were returned as undelivered.  Although this change in address was after the scheduled examination, it is unclear if the Veteran was adequately notified of the September 2014 VA examinations.

On remand, the RO must confirm the Veteran's current mailing address.  Once confirmed, the Veteran should be rescheduled for new VA examinations.

The Board notes that the Veteran failed to attend VA examinations previously, in January 2009 and May 2009.  Although his VA examinations are currently being rescheduled, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, should the Veteran fail to attend his VA examination without good cause, his increased rating could be denied.

Lastly, in light of the remand, updated private and VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to verify the Veteran's current mailing address.

2.  Obtain VA treatment records since May 2014, as well as outstanding private treatment records.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.

3.  After completing the above, reschedule the Veteran's VA examination to assess the severity of his service-connected postoperative hemorrhoidectomy.  Ensure that a copy of the notification letter pertaining to his rescheduled examinations, including a notation of the date of mailing, is in his claims file.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All tests deemed necessary should be conducted.

4.  Also, reschedule the Veteran for a VA examination to assess the severity of his service-connected pilonidal cyst scar.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examiner should discuss the scar size, and whether it is superficial, deep, nonlinear, unstable, or painful.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

